On Petition eor Rehearing.
Caldwell, C. J.
—Appellee on petition for a rehearing argues that the error in admitting parol evidence in direct interpretation of the written contract of April 4, 1912, was rendered harmless by the finding. Appellee concedes that the meaning of the phrase *230“our requirements in bodies for the season 1913” as found in that contract, was controverted' matter. Appellee argues, however, that evidence throwing light on the meaning of such phrase was competent and material only as an aid to the court in determining from an interpretation of such contract whether appellee was entitled to commissions on all models furnished by appellant to the Haynes company, or only on Model 22, and also whether appellee violated its contract with appellant by procuring for the Woodstock company orders for bodies finished “to the rub out”; that, since the court’s finding was to the effect that appellee did not violate its contract and was entitled to receive commissions only on Model 22, the error was harmless.
We do not believe that the finding rendered the error harmless. Appellee, as agent, procured for appellant the contract of April 4. Appellee' accepted it. It was appellant’s contention that under this contract it was entitled to furnish to the Haynes company all bodies required by it for the 1913 season. It may be true that under the contract by which appellee was named as appellant’s agent it was not contemplated that the former procure for the latter a contract as broad as that of April' 4 as interpreted by appellant. Nevertheless the contract was procured and accepted, and appellant was entitled to its fruits without interference from appellee. Appellant contended that appellee did interfere to its damage, and through a counterclaim sought relief. The court interpreted the contract in harmony with appellee’s contention, but in doing so heard over objection improper evidence bearing direct on the point in controversy. It does not appear from the record that weight was not *231given to sncli improper evidence. We adhere to onr ruling. Petition for a rehearing is overruled.